588 F.2d 453
George Henson MIREE et al., Plaintiffs-Appellants,v.UNITED STATES of America et al., Defendants-Appellees.Judith Anita PHILLIPS, widow of David Emanuel Phillips,deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Third-Party Plaintiff-Appellee.DeKALB COUNTY, GEORGIA, Defendant-Appellee,v.MACHINERY BUYERS CORP. et al., Third-Party Defendants-Appellees.William Michael FIELDS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,DeKalb County, Georgia, et al., Defendants-Appellees.FIREMAN'S FUND INSURANCE COMPANY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,DeKalb County, Georgia, et al., Defendants-Appellees.Pearlie CHAISSON, Plaintiff-Appellee,v.SOUTHEAST MACHINERY, INC., Defendant and Third-PartyPlaintiff-Appellant,v.UNITED STATES of America et al., Third-Party Defendants-Appellees.
Nos. 74-3670, 74-3822, 74-3864, 74-3870 and 74-3881.
United States Court of Appeals,Fifth Circuit.
Jan. 25, 1979.

Hugh M. Dorsey, Jr., Jule W. Felton, Jr., Atlanta, Ga., Gilbert E. Johnston, Alan W. Heldman, Birmingham, Ala., for George Miree et al.
John W. Stokes, U.S. Atty., Atlanta, Ga., William D. Mallard, Jr., Asst. U.S. Atty., George M. Fleming, Trial Atty., Morton Hollander, Ronald R. Glancz, U.S. Dept. of Justice, Washington, D.C., for the U.S.
A. Russell Blank, Baxter H. Finch, Atlanta, Ga., for Judith Phillips.
Wendell K. Willard, Decatur, Ga., Meade Burns, F. Clay Bush, Atlanta, Ga., for DeKalb County.
Robert W. Patrick, Jr., Robert M. Travis, Atlanta, Ga., Herbert S. Falk, Jr., Greensboro, N. C., William Q. Bird, Atlanta, Ga., for William M. Fields.
J. Arthur Mozley, Atlanta, Ga., for Fireman's Fund Ins. Co., Southeast Machinery, Inc. and Machinery Buyers Corp.
Robert H. Stringer, Decatur, Ga., for Pearlie Chaisson.
Appeals from the United States District Court for the Northern District of Georgia.
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
This case came to us on remand from the en banc court for further consideration.  Pursuant to Georgia Code § 24-3902, we certified the state law questions in the case to the Georgia Supreme Court.  Miree v. United States, 565 F.2d 1354 (5th Cir. 1978).  In answering those questions, the Georgia court determined that a county is immune from suit under theories of negligence or nuisance and that these plaintiffs may not maintain an action as third party beneficiaries to the contract between DeKalb County and the Federal Aviation Administration.  Miree v. United States, 242 Ga. 126, 249 S.E.2d 573 (1978).


2
Adopting the Georgia Supreme Court's conclusions regarding Georgia law, we now hold that defendant DeKalb County was immune from suit under any of the theories asserted by the plaintiffs.  The decision of the district court dismissing plaintiffs' suits against DeKalb County is affirmed.  We remand the case to the district court for further disposition consistent with this opinion.


3
AFFIRMED and REMANDED.